DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the RCE filed on 2/19/2021.  Claims 1, 5, 7, 9, 12, 13, 17, 19, 21, 24-40 remain pending with claims 1, 13, 19, 24, 25, 26 have been amended.                      
The 35 U.S.C. § 112 Rejection to claims 1, 5, 7, 9, 12, 13, 17, 19, 21, 24-40 is withdrawn due to the amendment filed on 2/19/2021.                                     

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.       
In the remarks, Applicant made four main arguments.                      
a)  The first argument:  Stanasolovich fails to disclose determining relative movement information between a head of the user and the user equipment.             
This argument is not persuasive.  Stanasolovich clearly discloses that reading the visual output on mobile device 102 may be difficult while riding in the car because of the constant movement of the display 110, which may be difficult to focus on (see section [0048]).  The constant movement of the display 110 while user 104 is trying to stay focused to read the visual output displayed on the display 110 teaches the relative movement information between the head of user 104 and the user equipment (i.e., mobile device 102).                         
b)  The second argument:  Stanasolovich fails to disclose determining the movement information of the user equipment corresponding to a period corresponding to the non-saccade eye movement part.                       
This argument is not persuasive.  Stanasolovich discloses that determining the movement of information of the user equipment corresponding to a period corresponding to the non-saccade eye 
c)  The third argument:  Stanasolovich fails to disclose determining the movement information of the user equipment corresponding to the period corresponding to the non-saccade eye movement part, which comprises determining, by a first determining sub-unit, the eye movement components of the non-saccade eye movement part having a changing frequency corresponding to a movement changing frequency feature of the movement information; and determining, by a second determination sub-unit, the relative movement information between the head of the user and the user equipment at least according to the eye movement components.                   
This argument is not persuasive.  Stanasolovich clearly discloses that reading the visual output on the mobile device 102 may be difficult while riding in the car because of the constant movement of display 110 which may be difficult to focus on, as well as that the constant movement of display 110 may also cause user 104 to become nauseous while trying to focus on the moving mobile device 102 (see section [0048]).  In order to overcome the problem of difficulty of focusing on reading the visual output displayed on display 110 as well as becoming nauseous while trying to focus on the moving mobile device 102, user 104 may switch on a motion compensation option to calculate motion compensation for adjusting visual output on display 110 (see section [0048]).  As a result, the adjusted visual output may offset, reduce, or minimize the overall image movement that user 104 perceiving, so that user 104 may then be able to read in the car without becoming nauseous (see section [0048]).  The movement of the display 110 in the car causing user 104 becoming nauseous reads on the movement 
d)  The fourth argument:  It follows that Nguyen aims to determine the location of the gaze of a viewer on a screen he/she is watching on without any calibration.  It can be seen that Nguyen is silent about the above distinguishing features.  Nguyen fails to cure the deficiency of Stanasolovich.  Therefore, the amended claim 13 is non-obvious over Stanasolovich in view of Nguyen.  Stanasolovich and Nguyen also fails to disclose the similar elements of independent claims 1, 25 and 26.                  
This argument is not persuasive as none of the claims 1, 13, 25 and 26 even claiming any calibration feature.                               

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 12, 13, 17, 19, 21, 24-40 are rejected under 35 U.S.C. 103 as being unpatentable over Stanasolovich et al (US 2014/0055339), hereafter as Stanasolovich, in view of Nguyen et al (US 2016/0005176), hereafter as Nguyen.                            
RE claims 13, 25, 26 and 1, Stanasolovich discloses the invention substantially as claimed.  Stanasolovich that an apparatus and a method of using the apparatus (see figure 1; i.e., mobile device 102), comprising: a memory that stores executable modules (see figure 1 and section [0026]; i.e., memory 122); and a processor, coupled to the memory, that executes or facilitates execution of the executable modules (see figure 1 and section [0026]; i.e., the processor 124), the executable modules comprising: an eye movement information acquisition module configured to acquire eye movement information related to a determination that at least one eye of a user is gazing at a user equipment (see sections [0027], 0036] and figure 2; i.e., eye-tracking module 208); an eye movement information processing module configured to process the eye movement information to obtain a non-saccade eye movement part, wherein the non-saccade eye movement part comprises at least one of a smooth pursuit eye movement part that corresponds to a movement of the at least one eye tracking and observing an object moving relative to the user, or a fixation eye movement part that corresponds to an action of the at least one eye observing an object stationary relative to the user (see sections [0036], [0052], [0023]; i.e., the eye-tracking module 208 is the eye movement information processing module, and to improve characterization of environmental motion based on movement of the eyes of user 104 while attempting to focus on the visual output reads on a smooth pursuit eye movement part, wherein on display 110 of mobile device 102 a user’s eyes are focused reads on a fixation eye movement part); and a display adjustment module configured to adjust a display of a display content of the user equipment at least according to a non-saccade eye movement part in the eye movement information (see sections [0022], [0023], [0027] and [0048]; i.e., processor 124 to adjust visual output on display 110 based on images captured by user-facing image capture device 112, facing-away image capture device 
 However, Stanasolovich does not specifically disclose that the eye movement information is Electro-Oculogram (EOG) information and the eye movement information processing module configured to process the eye movement information according to pre-learned EOG feature information associated with eye movement.                      
Nguyen teaches an Electro-Oculogram (EOG) based method and device (see section [0002]) for determining the position of the gaze without calibrating the system used for determining the gaze, 
Stanasolovich and Nguyen are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Stanaolovich by including the EOG based method/device for determining gaze position of a viewer on a screen from Nguyen in order to determine the location of the gaze of a viewer on a screen with high accuracy and free head movement without any calibration.               
RE claims 17 and 5, Stanasolovich discloses that a display parameter determination sub-module and a method of using it that configured to determine a display shifting parameter of the display content of the user equipment according to the non-saccade eye movement part; and a display sub-module configured to display the display content according to the display shifting parameter, wherein the display shifting parameter is configured to perform display stabilizing compensation on a relative movement corresponding to the non-saccade eye movement part (see sections [0038], [0039], [0040] and [0048]).                 
RE claims 19 and 7, Stanasolovich discloses that a determination unit and a method of using it that configured to determine the relative movement information at least according to the non-saccade 
RE claim 21, Stanasolovich discloses that a movement information acquisition module configured to acquire the movement information (see sections [0027], [0048]).              
RE claim 24, Stanasolovich discloses that a third determination unit configured to determine the relative movement information at least according to the non-saccade eye movement part and content display information of the user equipment (see sections [0027], [0021] and [0023]).                
RE claims 27, 30, 37 and 38, Stanasolovich discloses that in response to determining a display shifting parameter of the display content according to the non-saccade eye movement part, displaying the display content according to the display shifting parameter, wherein the display shifting parameter enables display stabilizing compensation of a relative movement corresponding to the non-saccade eye movement part (see sections [0048], [0050], [0052]; i.e., switch ON a motion compensation option of mobile device 102 according to previously learned motion compensation data to adjust visual output on display 110 to reduce or minimize user’s nauseous experiences).                       
RE claims 28, 31, 39 and 40, Stanasolovich discloses that in response to determining relative movement information between a head of the user and the user equipment at least according to the non-saccade eye movement part, adjusting display of the display content according to the relative movement information (see sections [0048], [0050], [0052]; i.e., switch ON a motion compensation option of mobile device 102 according to previously learned motion compensation data to adjust visual output on display 110 to reduce or minimize nauseous experiences).                      
RE claim 29 and 32, Stanasolovich discloses that determining the relative movement information at least according to the non-saccade eye movement part and at least one reference non-saccade eye movement information (see sections [0050], [0052]; i.e., the difference between the walking movement 
RE claims 33, 34 and 9, Stanasolovich discloses that before the determining the relative movement information at least according to the non-saccade eye movement part, acquiring the movement information (see sections [0036], [0048], [0052]).                   
RE claims 35, 36 and 12, Stanasolovich discloses that determining the relative movement information at least according to the non-saccade eye movement part and content display information of the user equipment (see sections [0027], [0028], [0023]).                                

 Conclusion
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 

						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                     
FFT
March 19, 2021